                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIVEPERSON, INC.,                                    Case No. 17-cv-01268-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING LIVEPERSON'S
                                                  v.                                          MOTION IN LIMINE NO. 3
                                   9

                                  10     [24]7.AI, INC.,                                      Re: ECF No. 574
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          LivePerson’s Motion In Limine No. 3 To Exclude Argument, Evidence, Testimony, or

                                  14   Reference to Statements in LP003352773, LP006108703, Related Deposition Testimony, and

                                  15   Other Similarly Irrelevant References to Race is GRANTED. The language that is the subject of

                                  16   the motion is not relevant to the issues to be decided at trial. Even if it were, its probative value is

                                  17   substantially outweighed by a danger of unfair prejudice. Fed. R. Evid. 403. [24]7’s comparison

                                  18   of this language to the “Kill LivePerson” language contained in other documents is based on a

                                  19   false equivalence and is not persuasive to the Court.

                                  20          This ruling eliminates the need for argument on this motion at the pretrial conference.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 10, 2019
                                                                                         ______________________________________
                                  23
                                                                                                       JON S. TIGAR
                                  24                                                             United States District Judge

                                  25

                                  26
                                  27

                                  28
